the denial of the petition for the reasons stated in the attached district
court order. Accordingly, we
             ORDER the judgment of the district court AFFIRMED. 2




                                                                  J.
                                  Gibbons


                                                                  J.




cc: Hon. Janet J. Berry, District Judge
     Roger Hull
     Attorney General/Carson City
     Washoe County District Attorney
     Washoe District Court Clerk




      2 We  have reviewed all documents that appellant has submitted in
proper person to the clerk of this court in this matter, and we conclude
that no relief based upon those submissions is warranted. To the extent
that appellant has attempted to present claims or facts in those
submissions which were not previously presented in the proceedings
below, we have declined to consider them in the first instance.




                                     2
                                                                                          FILED
                                                                                          Electronically
                                                                                    05-22-2013:03:15:59 PM
                                                                                     Joey Orduna Hastings
       CODE 3370                                                                        Clerk of the Court
                                                                                     Transaction # 3743173




4

5

6

7

8              IN THE SECOND JUDICIAL DISTRICT COURT OF THE STATE OF NEVADA
9                                  IN AND FOR THE COUNTY OF WASHOE
10

11
       ROGER HULL,
12
                                     Petitioner,
13
       vs.                                                           Case No. CROOP0081
14
                                                                     Dept. No. 1
15     THE STATE OF NEVADA,

16                                   Respondent.
17

18       ORDER DENYING AMENDED PETITION FOR liAREAS CORP( 'S (posT-coNvic HON
19            On March 29, 2013, Petitioner Roger Hull ("Hull"), in proper person, filed an Amended
20     Petition for Writ of Habeas Corpus (Post-Conviction) ("Amended Petition"). The matter has been
21     submitted for decision.
22            Hull filed a Petition for Writ of Habeas Corpus (Post-Conviction) ("original Petition") on
23     November 16, 2012. This Court issued an order denying Hull's original Petition on March 27, 2013.
24     On April 5, 2013, Hull filed a Notice of Appeal concerning the denial of his original Petition.
25            "[A] timely notice of appeal divests the district court of jurisdiction to act and vests
26     jurisdiction in [the Supreme Court of Nevada]." Rust v. Clark Cnty. Sch. Dist., 103 Nev. 686, 688,
27   1747 P.2d 1380, 1382 (1987) (citation omitted). The Court has reviewed the record in its entirety.
28 r
     The Court finds it lacks jurisdiction over Hull's Amended Petition, because this case is on appeal at
     the Supreme Court of Nevada.
            Accordingly, and good cause appearing, Hull's Amended Petition is DENIED.
            DATED: This             day of May, 2013.

                                                  Janet Berry
                                                            JUDCJE




13

14

15




19




24




27